                      Case 19-11509-JTD            Doc 350        Filed 01/13/20       Page 1 of 2


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    RUI HOLDING CORP., et al., 1                              )    Case No. 19-11509 (JTD)
                                                              )
                              Debtors.                        )    (Jointly Administered)
                                                              )

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                  ON JANUARY 15, 2020 AT 10:00 A.M. (PREVAILING EASTERN TIME)

UNCONTESTED MATTERS GOING FORWARD

1.           Disclosure Statement With Respect to Joint Plan of Liquidation of RUI Holding Corp. and Its
             Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 327; Filed
             12/2/2019]

                    Related Documents:

                              A.    Joint Plan of Liquidation of RUI Holding Corp. and Its Debtor Affiliates
                                    Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 326; Filed
                                    12/2/2019]

                              B.    Notice of Rescheduled Disclosure Statement Hearing [Docket No. 343;
                                    Filed 1/2/2020]

                    Response Deadline:       December 30, 2019 at 4:00 p.m., extended to January 14, 2020 at
                                             4:00 p.m. solely for the Office of the U.S. Trustee

                    Responses Received: Informal comments received by the Office of the U.S. Trustee

                    Status:         This matter is going forward. The Debtors are working with the Office of
                                    the U.S. Trustee to resolve informal issues raised. The Debtors anticipate
                                    filing a revised Plan, revised Disclosure Statement and revised proposed
                                    Order prior to the hearing to resolve the issues raised.




1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax
    identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited, Inc. (8365);
    and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is: 411 First Ave. South,
    Suite 200, Seattle, WA 98104. The Debtors operate restaurants under the following names: Clinkerdagger; Cutters
    Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie Bluffs; Manzana; Newport Seafood Grill;
    Palisade; Palomino; Portland City Grill; Portland Seafood Company; Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on
    the Bay; Stanford’s; and Stanley & Seafort’s.

PHIL1 8601577v.1
                     Case 19-11509-JTD       Doc 350     Filed 01/13/20      Page 2 of 2


2.      Motion of the Debtors for an Order (I) Approving the Disclosure Statement; (II) Fixing the
        Voting Record Date; (III) Approving the Notice and Objection Procedures in Respect of
        Confirmation of the Plan; (IV) Approving Solicitation Packages and Procedures for Distribution
        Thereof; (V) Approving the Forms of Ballots and Establishment of Procedures for Voting on the
        Plan; (VI) Approving the Forms of Notices to Non-Voting Classes Under the Plan; (VII) Fixing
        the Voting Deadline to Accept or Reject the Plan; and (VIII) Approving Procedures for Vote
        Tabulations in Connection Therewith [Docket No. 328; Filed 12/2/2019]

                   Response Deadline:   December 30, 2019 at 4:00 p.m., extended to January 14, 2020 at
                                        4:00 p.m. solely for the Office of the U.S. Trustee

                   Responses Received: Informal comments received by the Office of the U.S. Trustee

                   Status:       This matter is going forward. The Debtors are working with the Office of
                                 the U.S. Trustee to resolve informal issues raised. The Debtors anticipate
                                 filing a revised Plan, revised Disclosure Statement and revised proposed
                                 Order prior to the hearing to resolve the issues raised.


Dated: January 13, 2020                             /s/ Domenic E. Pacitti
Wilmington, Delaware                                Domenic E. Pacitti (DE Bar No. 3989)
                                                    Michael W. Yurkewicz (DE Bar No. 4165)
                                                    Sally E. Veghte (DE Bar No. 4762)
                                                    KLEHR HARRISON HARVEY BRANZBURG LLP
                                                    919 North Market Street, Suite 1000
                                                    Wilmington, Delaware 19801
                                                    Telephone:    (302) 426-1189
                                                    Facsimile:    (302) 426-9193
                                                    Email: dpacitti@klehr.com
                                                            myurkewicz@klehr.com
                                                            sveghte@klehr.com

                                                    Counsel to the Debtors




PHIL1 8601577v.1
